DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5, 7, 11, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtahara US 2005/0180871 in view of Wolf USPN 4375944.

    PNG
    media_image1.png
    457
    624
    media_image1.png
    Greyscale
Annotated Figure 5 of Ohtahara US 2005/0180871 (Attached Figure 1)
Regarding Claim 1: Ohtahara US 2005/0180871 discloses the limitations: 
A lubricant receptacle (900,901 - Fig 5) for vertical conveyance of lubricant (i.e. oil in reservoir 730 ¶0041) by a crankshaft (300,302,303, ¶0048) of a refrigerant compressor (1, ¶0001), the lubricant receptacle (900,901) comprising 
a rotationally symmetrical sleeve-shaped receiving portion (see Annotated Figure 5 of Ohtahara US 2005/0180871 (Attached Figure 1) above) for receiving the lubricant (¶0050-¶0051, ¶0072-¶000073), wherein a longitudinal axis of the receiving portion (i.e. longitudinal axis of the cylindrical receiving portion) is arranged coaxially with a longitudinal axis of the crankshaft of the refrigerant compressor (as best seen in Figure 
a fastening portion (Attached Figure 1) adjoining the receiving portion (it does, see Attached Figure 1) in order to fasten the lubricant receptacle to the crankshaft (it does, see Figure 1), and 
an end region (Attached Figure 1) adjoining the receiving portion (Attached Figure 1) and closing off the receiving portion apart from an inlet opening (Attached Figure 1, the cylindrical receiving portion is reduced down to an elongated circle shape that defines the inlet opening as seen in Figure 5B), wherein the inlet opening enables the entry of the lubricant from a lubricant sump of the refrigerant compressor into the receiving portion of the lubricant receptacle (it does, ¶0050-¶0051, ¶0072-¶000073), said lubricant receptacle protruding into the lubricant sump (it does, see Figure 1, ¶0050-¶0051, ¶0072-¶000073), wherein the inlet opening is arranged in the end region (it is, Attached Figure 1, Figure 1), such that the inlet opening surrounds the longitudinal axis of the receiving portion (Attached Figure 1), and wherein the receiving portion has an internal diameter (i.e. internal diameter in receiving portion (Attached Figure 1) of “cylindrical shaped” pump member 901, ¶0073) that defines a clear cross-sectional area (the internal diameter defines a circular cross sectional area; πD2/4) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross-sectional area is perpendicular to the longitudinal axis of the receiving portion) and the size of the inlet opening (Attached Figure 1), 
wherein the inlet opening has a non-circular peripheral shape as viewed in the direction of the longitudinal axis of the receiving portion (the inlet opening in the prior art 
wherein a center of the elongated hole (Attached Figure 1) is arranged offset (i.e. offset as shown in Attached Figure 1) of an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle (the claimed intersection corresponds to an intersection of the “longitudinal axis of the receiving portion” which is illustrated with the dashed line in Attached Figure 1 with the plane defined by the end surface of the end region, this intersection is illustrated with the circular end of the lead line for the “inlet opening” feature in Attached Figure 1, furthermore as illustrated in Attached Figure 1 a center of a radial portion of the elongated hole is arranged to be offset from the intersection illustrated with the circular end of the lead line for the “inlet opening” feature in Attached Figure 1; additionally it is noted that the prior art of Ohtahara addresses the intersection limitation within the same confines as the instant application). Ohtahara US 2005/0180871 is silent regarding the limitations: the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion.
However, Wolf USPN 4375944 does disclose the limitations: 
A lubricant receptacle 30, the lubricant receptacle comprising 

an end region (36,34) adjoining the receiving portion 32 and closing off the receiving portion 32 apart from an inlet opening (apart from opening 38, Column 2 Line 54-63), wherein the inlet opening enables the entry of the lubricant from a lubricant sump 22 of the refrigerant compressor into the receiving portion of the lubricant receptacle (Column 4 Line 10-24, Figure 2, Figure 1), said lubricant receptacle 30 protruding into the lubricant sump (as shown in Figure 1, the end region protrudes into sump 22), wherein the inlet opening 38 is arranged in the end region (it is), wherein the receiving portion 32 has an internal diameter (i.e. inside diameter of element 32 = 0.497 inches, Column 3 Line 24-26) that defines a clear cross-sectional area (clear cross-sectional area of the receiving portion = ID2π/4, thus the clear cross-sectional area = 0.1940 in2) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross sectional area of the inside diameter of element 32 extends perpendicular (i.e. laterally) to the longitudinal axis of element 32) and the size of the inlet opening (size of the inlet opening = cross-sectional area of element 38 = d2π/4; where the diameter of element 38 is 0.162 inches (Column 3 Line 28-32), thus the size of the inlet opening = 0.0206 in2) is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion (0.0206 in2/0.1940 in2= 0.106, i.e. 10.6%; thus the size of the inlet opening is within the claimed range of the clear cross-sectional area).

Furthermore, the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04. 
Regarding Claim 7: Ohtahara US 2005/0180871 discloses the limitations: 
A system comprising a crankshaft (300,302,303, ¶0048) of a refrigerant compressor (1, ¶0001) and a lubricant receptacle for vertical conveyance of lubricant by the crankshaft, wherein the lubricant receptacle (900,901) is arranged coaxially with the crankshaft (as best seen in Figure 1, a center axis of the lubricant receptacle 900 is coaxial with an axis of element 303 of the crankshaft) and is rotationally fixedly connected to the crankshaft (see Figure 1), the lubricant receptacle comprising 
a rotationally symmetrical sleeve-shaped receiving portion (see Annotated Figure 5 of Ohtahara US 2005/0180871 (Attached Figure 1) above) for receiving the lubricant (¶0050-¶0051, ¶0072-¶000073), wherein a longitudinal axis of the receiving portion (i.e. 
a fastening portion (Attached Figure 1) adjoining the receiving portion (it does, see Attached Figure 1) in order to fasten the lubricant receptacle to the crankshaft (it does, see Figure 1), and 
an end region (Attached Figure 1) adjoining the receiving portion (Attached Figure 1) and closing off the receiving portion apart from an inlet opening (Attached Figure 1, the cylindrical receiving portion is reduced down to an elongated circle shape that defines the inlet opening as seen in Figure 5B), wherein the inlet opening enables the entry of the lubricant from a lubricant sump of the refrigerant compressor into the receiving portion of the lubricant receptacle (it does, ¶0050-¶0051, ¶0072-¶000073), said lubricant receptacle protruding into the lubricant sump (it does, see Figure 1, ¶0050-¶0051, ¶0072-¶000073), wherein the inlet opening is arranged in the end region (it is, Attached Figure 1, Figure 1), such that the inlet opening surrounds the longitudinal axis of the receiving portion (Attached Figure 1), and wherein the receiving portion has an internal diameter (i.e. internal diameter in receiving portion (Attached Figure 1) of “cylindrical shaped” pump member 901, ¶0073) that defines a clear cross-sectional area (the internal diameter defines a circular cross sectional area; πD2/4) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross-
wherein the inlet opening has a non-circular peripheral shape as viewed in the direction of the longitudinal axis of the receiving portion (the inlet opening in the prior art of Ohtahara US 2005/0180871 has a non-circular peripheral shape as viewed in Figure 5B (i.e. the direction of the longitudinal axis of the receiving portion) within the same confines the instant application addresses this limitation), said inlet opening having the shape of an elongated hole (it does, the prior art of Ohtahara US 2005/0180871 addresses this limitation within the same confines as the instant application), and
wherein a center of the elongated hole (Attached Figure 1) is arranged offset (i.e. offset as shown in Attached Figure 1) of an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle (the claimed intersection corresponds to an intersection of the “longitudinal axis of the receiving portion” which is illustrated with the dashed line in Attached Figure 1 with the plane defined by the end surface of the end region, this intersection is illustrated with the circular end of the lead line for the “inlet opening” feature in Attached Figure 1, furthermore as illustrated in Attached Figure 1 a center of a radial portion of the elongated hole is arranged to be offset from the intersection illustrated with the circular end of the lead line for the “inlet opening” feature in Attached Figure 1; additionally it is noted that the prior art of Ohtahara addresses the intersection limitation within the same confines as the instant application). Ohtahara US 2005/0180871 is silent regarding the limitations: the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion.

A lubricant receptacle 30, the lubricant receptacle comprising 
a rotationally symmetrical sleeve-shaped receiving portion 32 for receiving the lubricant, a longitudinal axis of the receiving portion (central longitudinal axis of element 32 in the Figures), and 
an end region (36,34) adjoining the receiving portion 32 and closing off the receiving portion 32 apart from an inlet opening (apart from opening 38, Column 2 Line 54-63), wherein the inlet opening enables the entry of the lubricant from a lubricant sump 22 of the refrigerant compressor into the receiving portion of the lubricant receptacle (Column 4 Line 10-24, Figure 2, Figure 1), said lubricant receptacle 30 protruding into the lubricant sump (as shown in Figure 1, the end region protrudes into sump 22), wherein the inlet opening 38 is arranged in the end region (it is), wherein the receiving portion 32 has an internal diameter (i.e. inside diameter of element 32 = 0.497 inches, Column 3 Line 24-26) that defines a clear cross-sectional area (clear cross-sectional area of the receiving portion = ID2π/4, thus the clear cross-sectional area = 0.1940 in2) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross sectional area of the inside diameter of element 32 extends perpendicular (i.e. laterally) to the longitudinal axis of element 32) and the size of the inlet opening (size of the inlet opening = cross-sectional area of element 38 = d2π/4; where the diameter of element 38 is 0.162 inches (Column 3 Line 28-32), thus the size of the inlet opening = 0.0206 in2) is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion (0.0206 in2/0.1940 in2=0.106, i.e. 10.6%; .
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the inlet opening relative to the clear cross sectional area of the receiving portion in the lubricant receptacle of Ohtahara US 2005/0180871 so that the inlet opening is sized to be 10.6% the size of the clear cross sectional area of the lubricant receptacle as taught by Wolf USPN 4375944 in order to avoid cavitation effects at normal operating speeds (Column 3 Line 34-36).
Furthermore, the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04. 

    PNG
    media_image2.png
    604
    977
    media_image2.png
    Greyscale
Annotated Figure 5B of Ohtahara US 2005/0180871 (Attached Figure 2)

Regarding Claims 4 & 17: Ohtahara US 2005/0180871 does disclose the limitations: wherein the elongated hole has a semicircular shape at both ends (it does, see Annotated Figure 5B of Ohtahara US 2005/0180871 (Attached Figure 2) above) and a long side (Attached Figure 2) connecting both ends has a length (Attached Figure 2) that is longer than a radius of the semicircular shape (as seen in Attached Figure 2 the length of the long side is longer than a radius of the semicircular shape). 
Regarding Claims 5 & 18: Ohtahara US 2005/0180871 as modified by Wolf USPN 4375944 discloses the claimed limitations except for: “wherein the length of the side is less than twice the radius of the semicircular shape”. It would have been an obvious matter of design choice to --change a size of the side and/or a size of the semicircular shapes, such that the length of the side is less than twice the radius of the semicircular shape--, since such a modification would have involved a mere change in 
Regarding Claims 11 & 13: Ohtahara US 2005/0180871 as modified by Wolf USPN 4375944 does disclose the limitations: wherein the size of the inlet opening is between 10 percent and 25 percent of the clear cross- sectional area of the receiving portion (in the combination of Ohtahara as modified by Wolf the size of the inlet opening is 10.6% the clear cross-sectional area of the receiving portion).
Furthermore, the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04. 
Claims 1, 7, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtahara US 2005/0180871 in view of Krug Rocha US 2014/0318900.
Regarding Claim 1: Ohtahara US 2005/0180871 discloses the limitations: 
A lubricant receptacle (900,901 - Fig 5) for vertical conveyance of lubricant (i.e. oil in reservoir 730 ¶0041) by a crankshaft (300,302,303, ¶0048) of a refrigerant compressor (1, ¶0001), the lubricant receptacle (900,901) comprising 
a rotationally symmetrical sleeve-shaped receiving portion (see Annotated Figure 5 of Ohtahara US 2005/0180871 (Attached Figure 1) above) for receiving the lubricant (¶0050-¶0051, ¶0072-¶000073), wherein a longitudinal axis of the receiving portion (i.e. 
a fastening portion (Attached Figure 1) adjoining the receiving portion (it does, see Attached Figure 1) in order to fasten the lubricant receptacle to the crankshaft (it does, see Figure 1), and 
an end region (Attached Figure 1) adjoining the receiving portion (Attached Figure 1) and closing off the receiving portion apart from an inlet opening (Attached Figure 1, the cylindrical receiving portion is reduced down to an elongated circle shape that defines the inlet opening as seen in Figure 5B), wherein the inlet opening enables the entry of the lubricant from a lubricant sump of the refrigerant compressor into the receiving portion of the lubricant receptacle (it does, ¶0050-¶0051, ¶0072-¶000073), said lubricant receptacle protruding into the lubricant sump (it does, see Figure 1, ¶0050-¶0051, ¶0072-¶000073), wherein the inlet opening is arranged in the end region (it is, Attached Figure 1, Figure 1), such that the inlet opening surrounds the longitudinal axis of the receiving portion (Attached Figure 1), and wherein the receiving portion has an internal diameter (i.e. internal diameter in receiving portion (Attached Figure 1) of “cylindrical shaped” pump member 901, ¶0073) that defines a clear cross-sectional area (the internal diameter defines a circular cross sectional area; πD2/4) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross-sectional area is perpendicular to the longitudinal axis of the receiving portion) and the size of the inlet opening (Attached Figure 1), 

wherein a center of the elongated hole (Attached Figure 1) is arranged offset (i.e. offset as shown in Attached Figure 1) of an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle (the claimed intersection corresponds to an intersection of the “longitudinal axis of the receiving portion” which is illustrated with the dashed line in Attached Figure 1 with the plane defined by the end surface of the end region, this intersection is illustrated with the circular end of the lead line for the “inlet opening” feature in Attached Figure 1, furthermore as illustrated in Attached Figure 1 a center of a radial portion of the elongated hole is arranged to be offset from the intersection illustrated with the circular end of the lead line for the “inlet opening” feature in Attached Figure 1; additionally it is noted that the prior art of Ohtahara addresses the intersection limitation within the same confines as the instant application). Ohtahara US 2005/0180871 is silent regarding the limitations: the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion.
Further Regarding Claim 1, Ohtahara US 2005/0180871 discloses the claimed invention except for “the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Ohtahara US 2005/0180871 and Krug Rocha US 2014/0318900, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to --set the size of the inlet opening to be between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion--, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective 
Regarding Claim 7: Ohtahara US 2005/0180871 discloses the limitations: 
A system comprising a crankshaft (300,302,303, ¶0048) of a refrigerant compressor (1, ¶0001) and a lubricant receptacle for vertical conveyance of lubricant by the crankshaft, wherein the lubricant receptacle (900,901) is arranged coaxially with the crankshaft (as best seen in Figure 1, a center axis of the lubricant receptacle 900 is coaxial with an axis of element 303 of the crankshaft) and is rotationally fixedly connected to the crankshaft (see Figure 1), the lubricant receptacle comprising 
a rotationally symmetrical sleeve-shaped receiving portion (see Annotated Figure 5 of Ohtahara US 2005/0180871 (Attached Figure 1) above) for receiving the lubricant (¶0050-¶0051, ¶0072-¶000073), wherein a longitudinal axis of the receiving portion (i.e. longitudinal axis of the cylindrical receiving portion) is arranged coaxially with a longitudinal axis of the crankshaft of the refrigerant compressor (as best seen in Figure 1, a center axis of the lubricant receptacle 900 is coaxial with an axis of element 303 of the crankshaft) when the lubricant receptacle is fastened to the crankshaft (see Figure 1), 
a fastening portion (Attached Figure 1) adjoining the receiving portion (it does, see Attached Figure 1) in order to fasten the lubricant receptacle to the crankshaft (it does, see Figure 1), and 
an end region (Attached Figure 1) adjoining the receiving portion (Attached Figure 1) and closing off the receiving portion apart from an inlet opening (Attached Figure 1, the cylindrical receiving portion is reduced down to an elongated circle shape 2/4) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross-sectional area is perpendicular to the longitudinal axis of the receiving portion) and the size of the inlet opening (Attached Figure 1), 
wherein the inlet opening has a non-circular peripheral shape as viewed in the direction of the longitudinal axis of the receiving portion (the inlet opening in the prior art of Ohtahara US 2005/0180871 has a non-circular peripheral shape as viewed in Figure 5B (i.e. the direction of the longitudinal axis of the receiving portion) within the same confines the instant application addresses this limitation), said inlet opening having the shape of an elongated hole (it does, the prior art of Ohtahara US 2005/0180871 addresses this limitation within the same confines as the instant application). Ohtahara US 2005/0180871 is silent regarding the limitations: the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion.
Further Regarding Claim 7, Ohtahara US 2005/0180871 discloses the claimed invention except for “the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Ohtahara US 2005/0180871 and Krug Rocha US 2014/0318900, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to --set the size of the inlet opening to be between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion--, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective 
Regarding Claims 11 & 13: Ohtahara US 2005/0180871 discloses the claimed invention except for “the size of the inlet opening is between 10 percent and 25 percent of the clear cross- sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Ohtahara US 2005/0180871 and Krug Rocha US 2014/0318900, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to --set the size of the inlet opening to be between 10 percent and 25 percent of the clear cross-sectional area of the receiving portion--, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claims 12 & 14: Ohtahara US 2005/0180871 discloses the claimed invention except for “the size of the inlet opening is between 15 percent and 20 percent of the clear cross- sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Ohtahara US 2005/0180871 and Krug Rocha US 2014/0318900, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to --set the size of the inlet opening to be between 15 percent and 20 percent of the In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 8, 10, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtahara US 2005/0180871 in view of Wolf USPN 4375944 as applied to claim 1 above, and further in view of Leffers USPN 3587781.
Regarding Claim 8: Ohtahara US 2005/0180871 in view of Wolf USPN 4375944 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Ohtahara US 2005/0180871 further discloses the limitations: A refrigerant compressor (¶0001, fluid compressors for cooling or air conditioning are known to be refrigerant compressors) having
a hermetically sealable compressor housing (700,710,720, ¶0041),
an electric drive unit (3,600, ¶0047) arranged in a housing interior of the compressor housing (i.e. connected to the interior surface of element 700 as shown in Figure 1) and comprises a rotor and a stator (rotor 602, stator 601 ¶0047),
a crankshaft (300,301,302,303, ¶0048) rotationally fixedly connected to the rotor (¶0064), and 
a compression unit (2; 100,200,400 ¶0042) which is arranged in the housing interior (it is, see Figure 1, ¶0042) which can be driven by the crankshaft to compress refrigerant (¶0042-¶0049), wherein the refrigerant compressor has a lubricant 
However Leffers USPN 3587781 does disclose the limitations: 
an electrical drive unit (motor 19,20) arranged in a housing interior of the compressor housing (as shown in Figure 1) and comprising a rotor (20) and a stator (stator = 19, Column 2 Line 25-28), 
a crankshaft (6,7) rotationally fixedly connected to the rotor (see Column 2 Line 10-30, in particular Line 14-17, and Line 26-28), and 
a piston-cylinder unit (piston cylinder unit = piston (e.g. compressor piston described at Column 2 Line 14-17), bearing 8 which provides the interface between connecting rod 9 of the compressor piston and element 7 of the crankshaft, and cylinder (e.g. cylinder described at Column 1 Line 1-20, in particular Line 14-20)) which is arranged in the housing interior (the piston cylinder unit is arranged in the housing interior (i.e. inside case 1) as is known in the art of refrigerant compressors) and comprises a piston (compressor piston described at Column 2 Line 14-17) movably mounted in a cylinder of the piston-cylinder unit (cylinder described at Column 1 Line 1-20, in particular Line 14-20), which piston can be driven by the crankshaft (see Column 2 Line 14-17) to compress refrigerant (the piston (not illustrated) compresses refrigerant 
wherein the refrigerant compressor (Figure 1) has a lubricant receptaclea lubricant receptacle 3 in order to convey lubricant (i.e. oil) from a lubricant sump (oil sump 2) formed in a bottom region of the compressor housing (it is, see Figures) via the crankshaft 7 of a refrigerant compressor (Column 1 Line 1-20). 
Hence it would have been obvious to one of ordinary skill in the art to make the simple substitution of: 
compression unit 2 in the refrigerant compressor of Ohtahara US 2005/0180871 
with the prior art elements of: 
piston-cylinder unit in the refrigerant compressor of Leffers USPN 3587781 
in order to obtain the predictable results of: 
providing a small motor compressor in which the quantity of oil circulated can be increased (Leffers - Column 1 Line 1-26). 
Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded no more than the predictable results of providing a small motor compressor in which the quantity of oil circulated can be increased (Leffers - Column 1 Line 1-26).
Regarding Claim 10: Ohtahara US 2005/0180871 as modified by Leffers USPN 3587781 does disclose the limitations: wherein the lubricant receptacle (Ohtahara - 
Regarding Claim 15: Ohtahara US 2005/0180871 as modified by Wolf USPN 4375944 and Leffers USPN 3587781 does disclose the limitations: wherein the size of the inlet opening is between 10 percent and 25 percent of the clear cross- sectional area of the receiving portion (in the combination of Ohtahara as modified by Wolf and Leffers the size of the inlet opening is 10.6% the clear cross-sectional area of the receiving portion).
Furthermore, the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04. 
Regarding Claim 19: Ohtahara US 2005/0180871 does disclose the limitations: wherein the elongated hole has a semicircular shape at both ends (it does, see Annotated Figure 5B of Ohtahara US 2005/0180871 (Attached Figure 2) above) and a long side (Attached Figure 2) connecting both ends has a length (Attached Figure 2) that is longer than a radius of the semicircular shape (as seen in Attached Figure 2 the length of the long side is longer than a radius of the semicircular shape). 
Regarding Claim 20 Ohtahara US 2005/0180871 as modified by Wolf USPN 4375944 and Leffers USPN 3587781 (or in the alternate Ohtahara US 2005/0180871 as modified by Leffers USPN 3587781) discloses the claimed limitations except for: “wherein the length of the side is less than twice the radius of the semicircular shape”. It would have been an obvious matter of design choice to --change a size of the side and/or a size of the semicircular shapes, such that the length of the side is less than twice the radius of the semicircular shape--, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtahara US 2005/0180871 in view of Krug Rocha US 2014/0318900 as applied to claim 1 above, and further in view of Leffers USPN 3587781.
Regarding Claim 8: Ohtahara US 2005/0180871 in view of Krug Rocha US 2014/0318900 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Ohtahara US 2005/0180871 further discloses the limitations: A refrigerant compressor (¶0001, fluid compressors for cooling or air conditioning are known to be refrigerant compressors) having
a hermetically sealable compressor housing (700,710,720, ¶0041),
an electric drive unit (3,600, ¶0047) arranged in a housing interior of the compressor housing (i.e. connected to the interior surface of element 700 as shown in Figure 1) and comprises a rotor and a stator (rotor 602, stator 601 ¶0047),

a compression unit (2; 100,200,400 ¶0042) which is arranged in the housing interior (it is, see Figure 1, ¶0042) which can be driven by the crankshaft to compress refrigerant (¶0042-¶0049), wherein the refrigerant compressor has a lubricant receptacle (900,901 - Fig 5) in order to convey lubricant (i.e. oil) from a lubricant sump (730, ¶0041, ¶0051-0052) formed in a bottom region of the compressor housing (see Figure 1, ¶0051) via the crankshaft (¶0051) to the compression unit (¶0061-¶0062), wherein the lubricant receptacle (900,901 - Fig 5) is rotationally fixedly connected to the crankshaft (¶0050-¶0051, ¶0072-¶0073. Ohtahara US 2005/0180871 is silent regarding the limitations: a piston-cylinder unit which comprises a piston movably mounted in a cylinder of the piston-cylinder unit, which piston can be driven by the crankshaft. 
However Leffers USPN 3587781 does disclose the limitations: 
an electrical drive unit (motor 19,20) arranged in a housing interior of the compressor housing (as shown in Figure 1) and comprising a rotor (20) and a stator (stator = 19, Column 2 Line 25-28), 
a crankshaft (6,7) rotationally fixedly connected to the rotor (see Column 2 Line 10-30, in particular Line 14-17, and Line 26-28), and 
a piston-cylinder unit (piston cylinder unit = piston (e.g. compressor piston described at Column 2 Line 14-17), bearing 8 which provides the interface between connecting rod 9 of the compressor piston and element 7 of the crankshaft, and cylinder (e.g. cylinder described at Column 1 Line 1-20, in particular Line 14-20)) which is arranged in the housing interior (the piston cylinder unit is arranged in the housing ) and comprises a piston (compressor piston described at Column 2 Line 14-17) movably mounted in a cylinder of the piston-cylinder unit (cylinder described at Column 1 Line 1-20, in particular Line 14-20), which piston can be driven by the crankshaft (see Column 2 Line 14-17) to compress refrigerant (the piston (not illustrated) compresses refrigerant in the refrigerant compressor in Figure 1, as is known in the art of refrigerant compressors, Column 1 Line 2-6, Column 1 Line 14-26), 
wherein the refrigerant compressor (Figure 1) has a lubricant receptaclea lubricant receptacle 3 in order to convey lubricant (i.e. oil) from a lubricant sump (oil sump 2) formed in a bottom region of the compressor housing (it is, see Figures) via the crankshaft 7 of a refrigerant compressor (Column 1 Line 1-20). 
Hence it would have been obvious to one of ordinary skill in the art to make the simple substitution of: 
compression unit 2 in the refrigerant compressor of Ohtahara US 2005/0180871 
with the prior art elements of: 
piston-cylinder unit in the refrigerant compressor of Leffers USPN 3587781 
in order to obtain the predictable results of: 
providing a small motor compressor in which the quantity of oil circulated can be increased (Leffers - Column 1 Line 1-26). 
Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 
Regarding Claim 15: Ohtahara US 2005/0180871 as modified by Leffers USPN 3587781 discloses the claimed invention except for “the size of the inlet opening is between 10 percent and 25 percent of the clear cross- sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Ohtahara US 2005/0180871 and Krug Rocha US 2014/0318900, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to --set the size of the inlet opening to be between 10 percent and 25 percent of the In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 16: Ohtahara US 2005/0180871 as modified by Leffers USPN 3587781 discloses the claimed limitations except for: “wherein the size of the inlet opening is between 15 percent and 20 percent of the clear cross-sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Ohtahara US 2005/0180871 and Krug Rocha US 2014/0318900, it is not inventive In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04. 

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
Page 8 ¶2-Page 10 ¶2: Applicant argues that Ohtahara does not disclose the limitations “a center of the elongated hole is arranged offset of an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle.” Therefore, the combination of -Ohtahara in view of Wolf- and the combination of -Ohtahara in view of Krug Rocha- does not make the limitations of claims 1 and 7 obvious.
--Examiner disagrees. The examiner notes that the limitation “a center of the elongated hole” is broad, and is able to be read as any center of the claimed elongated hole. Furthermore, in the prior art of Ohtahara as well as in the instant application, a center of one of the semicircular shapes of the elongated hole is offset from the intersection in the same manner (Ohtahara - see Attached Figure 1 & Attached Figure 2 in the office action | instant application - see Fig. 2 filed 08/18/2021- annotated Fig 2 below), as evidenced by the annotated figure of the instant application provided below. 

    PNG
    media_image3.png
    369
    815
    media_image3.png
    Greyscale

Thus applicants arguments are not persuasive.--

--Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore in response to applicants assertion that “Leffers is not directed to the same technological problem which Applicant (faces)” this is not true, Leffers states that “a motor shaft 6, which drives a compressor piston (not illustrated) through a crank 7, a crank bearing 8 and a connecting rod 9.” (Leffers Column 2 Line 15-17) Thus Leffers is directed to a reciprocating piston compressor the same as the instant application. Furthermore, the prior art of Leffers is not relied upon to teach any part of the lubricant receptacle, it is only relied upon for the teaching of the compression mechanism. Therefore, arguments against the lubricant receptacle of Leffers are not relevant. Thus applicants arguments are not persuasive.--
Page 11 ¶2-Page 12 sixth line from bottom: Applicant argues that the substitution of the piston-cylinder unit of Leffers for the compression unit 2 of Ohtahara does not result in an increase in the quantity of oil circulated.

Additionally in response to applicants allegation that the modification of Ohtahara with the compression unit of Leffers would change the basic principle upon which Ohtahara was designed to operate, it is noted that the compression unit in the prior art of Ohtahara is driven by a rotating electric motor, and the compression unit in the prior art of Leffers is driven by a rotating electric motor, thus the principle that both compressors are designed to operate is the same. Thus for at least the reasons discussed above, applicants arguments are not persuasive.--

--Examiner disagrees. The examiner notes that the limitation “a center of the elongated hole” is broad, and is able to be read as any center of the claimed elongated hole. Furthermore, in the prior art of Ohtahara as well as in the instant application, a center of one of the semicircular shapes of the elongated hole is offset from the intersection in the same manner (Ohtahara - see Attached Figure 1 & Attached Figure 2 in the office action | instant application - see Fig. 2 filed 08/18/2021- annotated Fig 2 below), as evidenced by the annotated figure of the instant application provided below. 

    PNG
    media_image3.png
    369
    815
    media_image3.png
    Greyscale

Thus applicants arguments are not persuasive.--
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746